Citation Nr: 0700113	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  03-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an initial disability rating greater than 
20 percent for service-connected diabetes mellitus, type II, 
associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from November 1963 to November 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Nashville, Tennessee, which, in pertinent part, granted 
entitlement to service connection for diabetes mellitus and 
assigned a 20 percent disability rating, effective July 9, 
2001; and which denied entitlement to service connection for 
a respiratory disorder, claimed as difficulty breathing.  The 
veteran expressed disagreement with the assigned disability 
rating and the aforestated denial and perfected a substantive 
appeal.

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's diabetes mellitus necessitates a controlled 
diet and insulin; it does not require regulation of 
activities.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
disability rating greater than 20 percent for diabetes 
mellitus, type II, associated with herbicide exposure, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him  whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his claim for entitlement to service connection 
for diabetes mellitus prior to the grant thereof in January 
2002 and April 2002.  Following the veteran's expressed 
disagreement of the assigned disability rating, the RO 
provided the veteran appropriate notice in January 2004 and 
October 2006, in which he was informed of what was required 
to substantiate his claim for an increased disability rating 
and of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claim.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claim for an increased disability rating 
for diabetes mellitus was denied by the RO and is also being 
denied by the Board, as discussed herein, there is no 
potential effective date or disability rating issue that 
would warrant additional notice as to that issue.  See the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service and VA medical treatment records 
have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA diabetes mellitus examination in August 
2002 and December 2005.  The examinations were thorough in 
nature and provided relevant findings that are deemed to be 
more than adequate.  Under such circumstances, there is no 
duty to provide another examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 

The veteran's service-connected diabetes mellitus, type II, 
associated with herbicide exposure is currently rated as 20 
percent disabling pursuant to C.F.R. § 4.119, Diagnostic Code  
7913 (2006).  Under this rating criteria the maximum 100 
percent disability rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that  would be 
compensable if separately evaluated.  

A 60 percent disability rating would be appropriate for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.

A 40 percent disability rating is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities, and a 20 percent disability rating is 
warranted for diabetes mellitus requiring insulin and 
restricted diet; or oral hypoglycemic agent and restricted 
diet.  38 C.F.R.  § 4.119, Diagnostic Code 7913 (2006).

VA outpatient treatment records dated from February 1998 to 
June 2006 reveal that the veteran was being treated for 
symptoms associated with diabetes mellitus.  It is 
consistently noted that he is insulin dependent and has been 
placed on a restricted diet.  He was currently undergoing 
diabetes management and education.

A VA examination report dated in August 2002 shows that the 
veteran reported he was physically active, working for a 
Department of Transportation sign crew.  He indicated being 
on a restricted diet and noted occasional numbness of the 
extremities.  The diagnosis, in pertinent part, was diabetes 
mellitus, type II, adult onset, on insulin therapy; and no 
evidence of diabetic complications such as retinopathy, 
neuropathy, renal or cardiovascular disease.

A VA examination report dated in December 2005 shows that the 
veteran's medical records were reviewed by the examiner in 
conjunction with conducting the examination.  The veteran 
reported a history of episodes of hypoglycemic reactions or 
ketoacidosis, however, none were said to have required 
hospitalization.  He described visiting a diabetic care 
provider monthly or less often.  He had been instructed to 
follow a restricted diet, but was not restricted in strenuous 
activities.  There were no symptoms of diabetic related 
peripheral vascular disease in the lower extremities.  There 
were no cardiac or visual symptoms related to diabetes.  He 
did have residuals of a stroke which resulted in speech 
difficulty and weakness of the arm.  There were also 
paresthesias of the hands and feet.  The veteran also 
indicated that he had retired as he had been eligible by age 
or duration of work.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  The evidence of 
record discloses that the veteran currently requires the use 
of insulin and that he attempts to maintain a prescribed diet 
in response to his diabetic condition.  Notably, however, the 
veteran has not been shown to require regulation of his 
activities secondary to his diabetes mellitus.  In this 
regard, the record reflects that he continued to work until 
retirement for which he was eligible by age or duration of 
work, and there is no evidence that he had been placed on any 
physical or work restrictions.  Additionally, there is no 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider.  

In short, while assignment of a rating higher than 20 percent 
for diabetes mellitus requires insulin usage, restricted diet 
and regulation of activities, the evidence shows that the 
veteran does not require any regulation of activities.   
Moreover, although he described experiencing occasional 
episodes of ketoacidosis, he has not required more than one 
instance of hospitalization on account of his diabetes; is 
not required to visit a diabetic care provider more than once 
a month; and has not demonstrated a progressive loss of 
weight or strength.  The Board acknowledges that the veteran 
reported experiencing occasional tingling and numbness, 
however, the presence of possible complications from diabetes 
in the veteran does not support a higher evaluation since 
those complications must be in addition to, and not in lieu 
of, findings such as the regulation of activities and the 
experiencing of ketoacidosis or hypoglycemic reactions 
requiring hospitalization at least once a year or at least  
twice-monthly visits to a diabetic care provider.

The veteran's statements as to the frequency and severity of 
his symptoms have been considered.  However, the Board 
attaches greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus, type II, associated 
with herbicide exposure.  A greater disability rating under 
this diagnostic code provision would require an even more 
severe degree of impairment, which has not been shown by the 
evidence of record.  As the preponderance of the evidence is 
against the assignment of a disability rating in excess of 20 
percent, the claim must be denied.  38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2006); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an initial disability rating greater than 20 
percent for service-connected diabetes mellitus, type II, 
associated with herbicide exposure, is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a respiratory disorder, claimed as difficulty breathing.  In 
his Appeal To Board Of Veterans' Appeals (VA Form 9) received 
by the RO in November 2003, the veteran indicated that he had 
been receiving treatment from a private pulmonary specialist, 
M. Choudhry, M.D., P.A., in Lake City, Florida.  In March 
2004, it appears that the RO attempted to notify Dr. 
Choudhry.  However, as there is a discrepancy in the mailing 
address on the copy of the notice letter within the veteran's 
claims folder, it is unclear whether the inquiry was sent to 
the appropriate mailing address.  There is no response of 
record from Dr. Choudhry.

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d) (2006).  On remand the RO should make 
arrangements to obtain any records of treatment of the 
veteran from Dr. Choudhry.  If any such records are not 
available, a negative response should be obtained and 
included with the veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
medical treatment records of the veteran 
from M. Choudhry, M.D., P.A., in Lake 
City, Florida.  All records obtained 
should be associated with the veteran's 
claims file.  If any such records are not 
available, a negative response should be 
obtained and included with the veteran's 
claims file

2.  Readjudicate the issue on appeal.  If 
any benefit sought on appeal remains 
denied, issue a supplemental statement of 
the case (SSOC) and afford the veteran an 
appropriate opportunity to respond.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


